



Exhibit 10.1


AMENDMENT NO. 1 TO AMENDED AND RESTATED CREDIT AGREEMENT
THIS AMENDMENT NO. 1 TO AMENDED AND RESTATED CREDIT AGREEMENT (this “Amendment”)
is entered into as of July 19, 2016 by and among WEATHERFORD INTERNATIONAL LTD.,
a Bermuda exempted company (“WIL-Bermuda”), WEATHERFORD INTERNATIONAL PLC, an
Irish public limited company (“WIL‑Ireland” and, together with WIL-Bermuda, the
“Obligor Parties”), the Lenders listed on the signature pages attached hereto
and JPMORGAN CHASE BANK, N.A. (“JPMorgan”), as administrative agent for the
Lenders (the “Administrative Agent”).
RECITALS:
WHEREAS, reference is made to that certain Amended and Restated Credit Agreement
dated as of May 9, 2016 by and among the Obligor Parties, the lenders named
therein, the Administrative Agent, JPMorgan, as Swingline Lender, and the
Issuing Banks party thereto (as heretofore amended, supplemented or otherwise
modified, the “Credit Agreement”); and
WHEREAS, the Obligor Parties have requested that the Lenders agree to amend
certain provisions of the Credit Agreement, and the Required Lenders have agreed
to amend the Credit Agreement as hereinafter set forth.
NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:
Section 1.    Defined Terms. Capitalized terms used but not otherwise defined
herein shall have the meanings assigned to them in the Credit Agreement.


Section 2.    Amendment to Table of Contents. The Table of Contents in the
Credit Agreement is hereby amended by adding references to a new Exhibit K and a
new Exhibit L as follows:


EXHIBIT K        Form of Increasing Lender Supplement
EXHIBIT L        Form of Additional Lender Supplement
Section 3.    Amendments to Credit Agreement.


(a)    Section 1.01 of the Credit Agreement is hereby amended by adding the
following definitions in the appropriate alphabetical order:


“Additional Lender” has the meaning specified in Section 2.18(a).
“Additional Lender Supplement” means an additional lender supplement entered
into by the Borrowers and any Additional Lender in the form of Exhibit L or any
other form reasonably acceptable to the Administrative Agent.
“Amendment No. 1” means that certain Amendment No. 1 to Amended and Restated
Credit Agreement entered into as of July 19, 2016 by and among the Obligor
Parties, the Lenders listed on the signature pages attached thereto and the
Administrative Agent.


1

--------------------------------------------------------------------------------





“Amendment No. 1 Effective Date” means July 19, 2016.
“Angolan Bond Investment” means the purchase of Dollar-linked or
inflation-protected Angolan government sovereign bonds by WIL-Ireland or a
Restricted Subsidiary.
“Commitment Increase” has the meaning specified in Section 2.18(a).
“Convertible Indebtedness” means Indebtedness of WIL-Ireland or any of its
Subsidiaries permitted to be incurred under the terms of this Agreement that is
either (a) convertible or exchangeable into ordinary shares of WIL-Ireland (and
cash in lieu of fractional shares) and/or cash (in an amount determined by
reference to the price of such ordinary shares) or (b) sold as units with call
options, warrants or rights to purchase (or substantially equivalent derivative
transactions) that are exercisable for ordinary shares of WIL-Ireland and/or
cash (in an amount determined by reference to the price of such common stock).
“Increase Effective Date” has the meaning specified in Section 2.18(b).
“Increasing Lender” has the meaning specified in Section 2.18(a).
“Increasing Lender Supplement” means an increasing lender supplement entered
into by the Borrowers and any Increasing Lender in the form of Exhibit K or any
other form reasonably acceptable to the Administrative Agent.
“Incremental Commitment” has the meaning specified in Section 2.18(a).
“Incremental Commitment Cap” has the meaning specified in Section 2.18(a).
“Permitted Bond Hedge Transaction” means any call or capped call option (or
substantively equivalent derivative transaction) on the ordinary shares of
WIL-Ireland purchased by WIL-Ireland or any of its Subsidiaries in connection
with any Convertible Indebtedness; provided that the purchase price for such
Permitted Bond Hedge Transaction, less the proceeds received by WIL-Ireland or
any of its Subsidiaries from the sale of any related Permitted Warrant
Transaction, does not exceed the net proceeds received by WIL-Ireland or any of
its Subsidiaries from the sale of the Convertible Indebtedness issued in
connection with such Permitted Bond Hedge Transaction.
“Permitted Warrant Transaction” means any call option, warrant or right to
purchase (or substantively equivalent derivative transaction) on WIL-Ireland’s
ordinary shares sold by WIL-Ireland substantially concurrently with any purchase
by WIL-Ireland or any of its Subsidiaries of a related Permitted Bond Hedge
Transaction.
“Sale Related Commitment Reduction Date” means (a) with respect to a Specified
Asset Sale that is the Land Rig Sale, immediately upon the receipt of Net Cash
Proceeds by WIL-Ireland or any of its Restricted Subsidiaries or (b) with
respect to any other Specified Asset Sale, the tenth Business Day after the last
day of the month during which such Specified Asset Sale was consummated.


2

--------------------------------------------------------------------------------





(b)    Section 1.01 of the Credit Agreement is hereby amended as follows:


(i)    The definition of “Extended Commitment” is hereby amended and restated in
its entirety to read as follows:


“Extended Commitment” means, with respect to each Extending Lender, the
commitment of such Extending Lender to (a) make Loans, (b) acquire
participations in Letters of Credit hereunder and (c) acquire participations in
Swingline Loans, which commitment will terminate on the Extended Maturity Date
(if not terminated earlier in accordance with the terms hereof), in an aggregate
principal amount set forth opposite such Extending Lender’s name on Schedule
2.01 under the heading “Extended Commitment” or in the Additional Lender
Supplement or Assignment and Assumption pursuant to which such Extending Lender
shall have provided or assumed its Extended Commitment, as applicable, as such
amount may be (i) reduced from time to time pursuant to Section 2.06,
(ii) increased from time to time pursuant to Section 2.18 and (iii) reduced or
increased from time to time pursuant to assignments by or to such Extending
Lender pursuant to Section 4.03 or Section 11.05.
(ii)    The definition of “Extending Lender” is hereby amended and restated in
its entirety to read as follows:


“Extending Lender” means each Person listed on Schedule 2.01 to the extent such
Person is providing an Extended Commitment and any other Person that (a) accepts
an assignment from, and assumes the obligations of, an Extending Lender pursuant
to an Assignment and Assumption Agreement, other than any such Person that
ceases to be a party hereto pursuant to an Assignment and Assumption Agreement
or (b) provides all or a portion of any Incremental Commitments in accordance
with Section 2.18.
(iii)    The definition of “Loan Documents” is hereby amended and restated in
its entirety to read as follows:


“Loan Documents” means, collectively, this Agreement, the Amendment and
Restatement Agreement, any Notes issued pursuant to this Agreement, the Guaranty
Agreements, the Letters of Credit (and applications therefor), each Increasing
Lender Supplement, each Additional Lender Supplement, all instruments,
certificates and agreements now or hereafter executed or delivered by any
Obligor to the Administrative Agent, any Issuing Bank or any Lender pursuant to
or in connection with any of the foregoing, and all amendments, modifications,
renewals, extensions, increases and rearrangements of, and substitutions for,
any of the foregoing.
(iv)    The definition of “Permitted Liens” is hereby amended by amending and
restating clause (h) thereof in its entirety to read as follows:




3

--------------------------------------------------------------------------------





“(h)    (i) Liens incurred to secure the performance of tenders, bids, leases,
statutory obligations, surety and appeal bonds, government contracts,
performance and return-of-money bonds and other obligations of a like nature
incurred in the ordinary course of business; provided that no Liens incurred
under this sub-clause (i) shall secure obligations for the payment of borrowed
money, and (ii) Liens solely on cash and Cash Equivalents not to exceed
$50,000,000 at any one time securing letters of credit, letter of credit
facilities, bank guaranties, bank guarantee facilities or similar instruments or
facilities supporting the obligations described in the preceding sub-clause
(i);”
(v)    The definition of “Specified Asset Sale” is hereby amended to delete the
“and” and insert “,” before “8.05(m)” and to insert “and 8.05(n)” before the
period thereafter.


(vi)    The definition of “Swap Agreement” is hereby amended by adding the
following at the end thereof:


“Notwithstanding anything to the contrary set forth herein, Angolan Bond
Investments shall be deemed to be Swap Agreements.”
(c)    Section 2.06(b) of the Credit Agreement is hereby amended and restated in
its entirety as follows:
“(b)    Reduction of Extended Commitments.
(i)    Scheduled Reductions. Until the Aggregate Commitments have been
permanently reduced (and only to the extent necessary to cause the Aggregate
Commitments to be permanently reduced) to $1,000,000,000, the Extending Lenders’
Commitments shall be permanently reduced, ratably among the Extending Lenders in
accordance with their respective Extended Commitments, (A) on the Existing
Maturity Date (after giving effect to the termination of the Non-Extending
Lenders’ Commitments pursuant to Section 2.06(a) and the accompanying repayments
of Obligations) by an aggregate amount equal to $57,550,000.00 and (B) on July
13, 2018 by an aggregate amount equal to $115,100,000.00. On the date of any
reduction of the Extending Lenders’ Commitments pursuant to this Section
2.06(b)(i), the Borrowers shall first be required to prepay the Extending
Lenders’ Revolving Credit Loans in accordance with Section 2.08(d).
(ii)    Incremental Commitments from Additional Lenders. In the event that any
Incremental Commitments are provided by Additional Lenders pursuant to a
Commitment Increase, immediately prior to giving effect to such Commitment
Increase on the relevant Increase Effective Date, the Extending Lenders’
Commitments shall be permanently reduced, ratably among the Extending Lenders in
accordance with their respective Extended Commitments, by an aggregate amount
equal to fifty percent (50%) of the total Incremental Commitments provided by
Additional Lenders pursuant to such Commitment Increase.


4

--------------------------------------------------------------------------------





(d)    Section 2.06(c) of the Credit Agreement is hereby amended and restated in
its entirety as follows:
“(c)    Reduction of Aggregate Commitments in connection with Certain Asset
Sales. Until the Aggregate Commitments have been permanently reduced (and only
to the extent necessary to cause the Aggregate Commitments to be permanently
reduced) to $1,000,000,000, in the event of any Specified Asset Sale, the
Lenders’ Commitments shall be permanently reduced, ratably among the Lenders in
accordance with their respective Commitments on the applicable Sale Related
Commitment Reduction Date, by an aggregate amount equal to (i) with respect to
the Land Rig Sale, 100% of the Net Cash Proceeds received by WIL-Ireland and its
Restricted Subsidiaries from such sale and (ii) with respect to any Specified
Asset Sale other than the Land Rig Sale (A) consummated prior to the Existing
Maturity Date, 75% of the Net Cash Proceeds received by WIL-Ireland and its
Restricted Subsidiaries from such sale and (B) consummated on or after the
Existing Maturity Date, 75% of the Net Proceeds received by WIL-Ireland and its
Restricted Subsidiaries from such sale; provided that, with respect to any
calendar year, the Lenders’ Commitments shall be reduced pursuant to this
Section 2.06(c)(ii) only to the extent that the Net Cash Proceeds received by
WIL-Ireland and its Restricted Subsidiaries from the consummation of Specified
Asset Sales during such calendar year exceeds $50,000,000.
(e)    Section 2.08(d) is hereby amended by replacing the reference to
“Section 2.06(b)” with “Section 2.06(b)(i)”.


(f)    Article II of the Credit Agreement is hereby amended by adding a new
Section 2.18 to the end thereof as follows:


“SECTION 2.18    Increase in Commitments.
(a)    Borrowers’ Request. Subject to the terms and conditions set forth herein,
the Borrowers may by written notice to the Administrative Agent elect to request
at any time and from time to time (but not more than twice in any calendar year)
prior to the Extended Maturity Date an increase to the aggregate Extended
Commitments (each such increase, a “Commitment Increase”, and each additional
commitment provided pursuant to a Commitment Increase, an “Incremental
Commitment”); provided that the aggregate amount of all Incremental Commitments
provided on or after the Amendment No. 1 Effective Date shall not exceed
$250,000,000 (such amount, the “Incremental Commitment Cap”). Each such notice
shall specify (i) the date on which the Borrowers propose that the applicable
Incremental Commitments shall be effective, which shall be a date not less than
ten (10) Business Days (or such shorter period as may be agreed by the
Administrative Agent) after the date on which such notice is delivered to the
Administrative Agent and (ii) the identity of each Person to whom the Borrowers
propose any portion of such Incremental Commitments be allocated and the amounts
of such allocations; provided that (A) any existing Lender approached to provide
an Incremental Commitment may elect or decline, in its sole discretion, to
provide such Incremental Commitment (any existing Lender electing to provide an
Incremental Commitment, an “Increasing Lender”), (B) any Person approached to
provide an Incremental Commitment that is not


5

--------------------------------------------------------------------------------





already a Lender shall meet the requirements to be an assignee under
Section 11.05(b) (subject to such consents, if any, as may be required under
Section 11.05(b)) and shall deliver all applicable forms and documents required
by clauses (D), (E), (F) and (H) of Section 11.05(b)(ii) (any such Person
agreeing to provide all or any portion of an Incremental Commitment that is not
already a Lender, an “Additional Lender”), (C) if any Increasing Lender is
providing an Incremental Commitment, then the Borrowers and such Increasing
Lender shall execute an Increasing Lender Supplement and (D) if any Additional
Lender is providing an Incremental Commitment, then (1) the Borrowers and such
Additional Lender shall execute an Additional Lender Supplement and
(2) immediately prior to giving effect to the Commitment Increase on the
relevant Increase Effective Date, the Extended Lenders’ Commitments shall be
reduced in accordance with the provisions of Section 2.06(b)(ii). Each
Commitment Increase shall be in an aggregate amount of $10,000,000 or any whole
multiple of $1,000,000 in excess thereof (provided that the amount of a
Commitment Increase may be less than $10,000,000 if such amount represents all
remaining availability under the Incremental Commitment Cap).
(b)    Conditions. Each Commitment Increase shall become effective on the
proposed effective date set forth in the Borrowers’ request for a Commitment
Increase or such later date as the Administrative Agent and the Borrowers agree
(the “Increase Effective Date”), which in any event shall be on or after the
date on which the Administrative Agent shall have received:
(i)     an Additional Lender Supplement for each Additional Lender participating
in such Commitment Increase and an Increasing Lender Supplement for each
Increasing Lender participating in such Commitment Increase, in each case duly
executed by all parties thereto;
(ii)    a certificate of a Principal Financial Officer dated such date and
certifying that, on a pro forma basis (assuming that such Incremental
Commitments are fully drawn), WIL-Ireland shall be in compliance with each of
the Financial Covenants as of the most recently ended Fiscal Quarter for which
financial statements are available;
(iii)    such documents and opinions consistent with those delivered on the
Effective Date as to the organizational power and authority of the Borrowers to
borrow hereunder after giving effect to such Commitment Increase as the
Administrative Agent may reasonably request;
(iv)    such evidence of appropriate corporate or other organizational
authorization on the part of the Borrowers, WIL-Ireland and the other Obligors
with respect to such Commitment Increase as the Administrative Agent may
reasonably request;
(v)    if requested by the Administrative Agent, an opinion or opinions, in form
and substance reasonably satisfactory to the Administrative Agent, from counsel
to the Borrowers and the Obligors reasonably satisfactory to the Administrative
Agent, covering such matters relating to such Commitment Increase as the
Administrative Agent may reasonably request;


6

--------------------------------------------------------------------------------





(vi)    a certificate of a Responsible Officer of WIL-Ireland, dated such
Increase Effective Date, certifying that (A) the representations and warranties
set forth in Article VI and in the other Loan Documents are true and correct in
all material respects (except to the extent qualified by materiality or
reference to Material Adverse Effect, in which case such applicable
representation and warranty shall be true and correct in all respects) as of,
and as if such representations and warranties were made on, such Commitment
Increase Effective Date (unless such representation and warranty expressly
relates to an earlier date, in which case such representation and warranty shall
continue to be true and correct in all material respects (except to the extent
qualified by materiality or reference to Material Adverse Effect, in which case
such applicable representation and warranty shall be true and correct in all
respects) as of such earlier date) and (B) no Default or Event of Default has
occurred and is continuing on such Commitment Increase Effective Date; and
(vii)    other customary closing certificates and documentation (similar to the
documentation required to be delivered on the Effective Date under Section 5.01,
to the extent applicable) relating to such Commitment Increase as the
Administrative Agent may reasonably request.
(c)    Adjustment of Revolving Credit Loans. On the Increase Effective Date for
any Commitment Increase, each relevant Increasing Lender and Additional Lender
shall make available to the Administrative Agent, for the benefit of the other
Lenders, such amounts in immediately available funds as are required to cause
(after giving effect to such Commitment Increase, any reduction of the Extended
Commitments pursuant to Section 2.06(b)(ii) and the use of such amounts to make
payments to such other Lenders) each Lender’s portion of the outstanding
Revolving Credit Loans of all the Lenders to equal its Applicable Percentage of
such outstanding Revolving Credit Loans. If there is a new borrowing of
Revolving Credit Loans on such Increase Effective Date, the Lenders shall, after
giving effect to such Increase Effective Date, make such Revolving Credit Loans
in accordance with Section 2.01.
(d)    Equal and Ratable Benefit. The Loans and Commitments established pursuant
to this paragraph shall constitute Loans and Commitments under, and shall be
entitled to all the benefits afforded by, this Agreement and the other Loan
Documents, and shall, without limiting the foregoing, benefit equally and
ratably from the Guaranty Agreements.”
(g)    Section 8.04 of the Credit Agreement is hereby amended by deleting “and”
at the end of Section 8.04(e) of the Credit Agreement, re-numbering Section
8.04(f) of the Credit Agreement as Section 8.04(g), and adding a new Section
8.04(f) of the Credit Agreement as follows:


7

--------------------------------------------------------------------------------





“(f)    Liens on cash and Cash Equivalents (and deposit accounts in which such
cash and Cash Equivalents are held) to secure obligations (contingent or
otherwise) in respect of letters of credit or letter of credit facilities, bank
guarantees or bank guarantee facilities, bid bonds, surety bonds, performance
bonds, customs bonds, advance payment bonds and similar instruments and
facilities permitted under Section 8.15 so long as the aggregate principal
amount of the Indebtedness and other obligations secured by such Liens does not
at any time exceed $25,000,000; and”
(h)    Section 8.05(k) of the Credit Agreement is hereby amended and restated in
its entirety as follows:
“(k)    Dispositions of surplus property in the ordinary course of business
shall be permitted so long as (i) the aggregate fair market value of all such
surplus property Disposed of pursuant to this Section 8.05(k) during the Fiscal
Year ending December 31, 2016 does not exceed $75,000,000, (ii) the aggregate
fair market value of all such surplus property Disposed of pursuant to this
Section 8.05(k) during the Fiscal Year ending December 31, 2017 does not exceed
$50,000,000 and (iii) the aggregate fair market value of all such surplus
property Disposed of pursuant to this Section 8.05(k) during any Fiscal Year
thereafter does not exceed $25,000,000 for each such Fiscal Year;”
(i)    Section 8.05 of the Credit Agreement is hereby amended by deleting “and”
at the end of Section 8.05(l) of the Credit Agreement, replacing the “.” at the
end of Section 8.05(m) of the Credit Agreement with “; and” and adding a new
Section 8.05(n) as follows:
“(n)    WIL-Ireland and its Restricted Subsidiaries may Dispose of any
individual piece of personal or real property with a fair market value not in
excess of $30,000.”
(j)    Section 8.06 of the Credit Agreement is hereby amended by deleting “and”
at the end of Section 8.06(m) of the Credit Agreement, replacing the “.” at the
end of Section 8.06(n) of the Credit Agreement with “; and” and adding a new
Section 8.06(o) as follows:
“(o)    Permitted Bond Hedge Transactions which constitute Investments.”
(k)    Section 8.07 of the Credit Agreement is hereby amended and restated in
its entirety to read as follows:


“Section 8.07    Swap Agreements. WIL-Ireland shall not, and shall not permit
any Restricted Subsidiary to, enter into any Swap Agreement, except (a) Swap
Agreements entered into to hedge or mitigate risks to which WIL-Ireland or any
Restricted Subsidiary has actual exposure (other than those in respect of
Capital Stock of WIL-Ireland or any of its Restricted Subsidiaries), including
to hedge or mitigate foreign currency and commodity price risks to which
WIL-Ireland or any Restricted Subsidiary has actual exposure, (b) Swap
Agreements entered into in order to effectively cap, collar or exchange interest
rates (from fixed to floating rates, from one floating rate to another floating
rate or otherwise) with respect to any interest-bearing liability or investment
of WIL-Ireland or any Restricted Subsidiary and (c) any Permitted Bond Hedge
Transaction and any Permitted Warrant Transaction.”
        


8

--------------------------------------------------------------------------------





(l)    Section 8.08 of the Credit Agreement is hereby amended by deleting “and”
at the end of Section 8.08(i) of the Credit Agreement, replacing the “.” at the
end of Section 8.08(j) of the Credit Agreement with “;” and adding new Sections
8.08(k) and 8.08(l) as follows:
“(k)    so long as no Default or Event of Default shall have occurred and be
continuing, WIL-Ireland and its Restricted Subsidiaries may repay or prepay
intercompany loans or advances; provided that, to the extent such intercompany
loans or advances are Subordinated, such repayment or prepayment shall not
violate the subordination terms applicable thereto; and
(l)    WIL-Ireland and its Restricted Subsidiaries may (i) pay the purchase
price for any Permitted Bond Hedge Transaction and (ii) settle any related
Permitted Warrant Transaction (A) by delivery of shares of WIL-Ireland’s common
stock upon settlement thereof or (B) by (x) set-off against the related
Permitted Bond Hedge Transaction or (y) payment of an early termination amount
thereof in common stock upon any early termination thereof.”
Section 4.    Amendments to Exhibits. The exhibits to the Credit Agreement are
hereby amended by adding Exhibit K and Exhibit L in Annex I hereto as new
Exhibit K and Exhibit L, respectively.


Section 5.    Amendment No. 1 Effective Date; Conditions Precedent. This
Amendment shall become effective on the date (the “Amendment No. 1 Effective
Date”) on which the following conditions have been satisfied:


(a)    The Administrative Agent shall have received, in form and substance
reasonably satisfactory to the Administrative Agent, a counterpart of this
Amendment executed by the Obligor Parties and the Required Lenders;


(b)    the Obligor Parties shall have paid (i) to the Administrative Agent, the
Lead Arrangers and the Lenders, as applicable, all fees and other amounts agreed
upon by such parties to be paid on or prior to the Amendment No. 1 Effective
Date and (ii) to the extent invoiced at or before 1:00 p.m., New York City time,
on the Business Day immediately prior to the Amendment No. 1 Effective Date, all
out‑of‑pocket expenses required to be reimbursed or paid by the Obligor Parties
pursuant to Section 11.03 of the Credit Agreement or any other Loan Document;
and


(c)    no Default or Event of Default shall have occurred and be continuing.
Section 6.    Representations and Warranties. To induce the other parties hereto
to enter into this Amendment, each of the Obligor Parties represents and
warrants that, after giving effect to each of the amendments set forth in this
Amendment:


(a)    the representations and warranties set forth in Article VI of the Credit
Agreement and in the other Loan Documents are true and correct in all material
respects (except to the extent qualified by


9

--------------------------------------------------------------------------------





materiality or reference to Material Adverse Effect, in which case such
applicable representation and warranty shall be true and correct in all
respects) as of, and as if such representations and warranties were made on, the
Amendment No. 1 Effective Date (unless such representation and warranty
expressly relates to an earlier date, in which case such representation and
warranty shall continue to be true and correct in all material respects (except
to the extent qualified by materiality or reference to Material Adverse Effect,
in which case such applicable representation and warranty shall be true and
correct in all respects) as of such earlier date);


(b)    no Default or Event of Default has occurred and is continuing on the
Amendment No. 1 Effective Date; and


(c)    this Amendment constitutes the legal, valid and binding obligation of
each of the Obligor Parties, enforceable against each of the Obligor Parties in
accordance with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, or similar laws affecting the enforcement of creditors’
rights generally or by equitable principles of general applicability.


Section 7.    Confirmation of Loan Documents. Except as expressly contemplated
hereby, the terms, provisions, conditions and covenants of the Credit Agreement,
as amended by this Amendment, and the other Loan Documents remain in full force
and effect and are hereby ratified and confirmed, and the execution, delivery
and performance of this Amendment shall not, except as expressly set forth in
this Amendment, operate as a waiver of, consent to or amendment of any term,
provision, condition or covenant thereof. Without limiting the generality of the
foregoing, except pursuant hereto or as expressly contemplated or amended
hereby, nothing contained herein shall be deemed (a) to constitute a waiver of
compliance or consent to noncompliance by any Obligor with respect to any term,
provision, condition or covenant of the Credit Agreement or any other Loan
Document; (b) to prejudice any right or remedy that the Administrative Agent or
any Lender may now have or may have in the future under or in connection with
the Credit Agreement or any other Loan Document; or (c) to constitute a waiver
of compliance or consent to noncompliance by any Obligor with respect to the
terms, provisions, conditions and covenants of the Credit Agreement and the
other Loan Documents made the subject hereof. Each Obligor Party represents and
acknowledges that it has no claims, counterclaims, offsets, credits or defenses
to the Loan Documents or the performance of its obligations thereunder.


Section 8.    Ratification. Each of the Obligor Parties hereby ratifies and
confirms, on behalf of itself and each other Guarantor, the Guarantors’
obligations under the Affiliate Guaranty and hereby represents and acknowledges,
on behalf of itself and each other Guarantor, that the Guarantors have no
claims, counterclaims, offsets, credits or defenses to the Loan Documents or the
performance of their obligations thereunder. Furthermore, each Obligor Party
agrees, on behalf of itself and each other Guarantor, that nothing contained in
this Amendment shall adversely affect any right or remedy of the Administrative
Agent or the Lenders under the Affiliate Guaranty or any of the other Loan
Documents. Each Obligor Party agrees, on behalf of itself and each other
Guarantor, that all references in the Affiliate Guaranty to the “Guaranteed
Obligations” shall include, without limitation, all of the obligations of
WIL-Bermuda to the Administrative Agent and the Lenders under the Credit
Agreement, as amended by this Amendment. Finally, each Obligor


10

--------------------------------------------------------------------------------





Party hereby represents and warrants, on behalf of itself and each other
Guarantor, that the execution and delivery of this Amendment and the other
documents executed in connection herewith shall in no way change or modify its
or any other Guarantor’s obligations as a guarantor, debtor, pledgor, assignor,
obligor and/or grantor under the Affiliate Guaranty and the other Loan Documents
and shall not constitute a waiver by the Administrative Agent or the Lenders of
any of their rights against any Guarantor.


Section 9.    Effect of Amendment. From and after the Amendment No. 1 Effective
Date hereof, each reference in the Credit Agreement to “this Agreement”,
“hereof”, or “hereunder” or words of like import, and all references to the
Credit Agreement in any and all agreements, instruments, documents, notes,
certificates, guaranties and other writings of every kind and nature shall be
deemed to mean the Credit Agreement as modified by this Amendment. This
Amendment shall constitute a Loan Document for all purposes of the Credit
Agreement and the other Loan Documents.


Section 10.    Costs and Expenses. Pursuant to the terms of Section 11.03 of the
Credit Agreement, WIL-Bermuda agrees to pay all reasonable and documented
out-of-pocket expenses incurred by the Administrative Agent and its Affiliates
in connection with the preparation, execution and enforcement of this Amendment.


Section 11.    Choice of Law. This Amendment and all other documents executed in
connection herewith and the rights and obligations of the parties hereto and
thereto, shall be construed in accordance with and governed by the law of the
State of New York.


Section 12.    Submission to Jurisdiction; Consent to Service of Process.


(a)    Each Obligor Party hereby irrevocably and unconditionally submits, for
itself and its property, to the exclusive jurisdiction of the United States
District Court for the Southern District of New York (or the state courts
sitting in the Borough of Manhattan in the event the Southern District of New
York lacks subject matter jurisdiction), and any appellate court from any
thereof, in any suit, action or proceeding arising out of or relating to this
Amendment or any other Loan Document, or for recognition or enforcement of any
judgment, and each of the parties hereto hereby irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding may be heard
and determined in such New York State court or, to the extent permitted by law,
in such Federal court. Each of the parties hereto agrees that a final,
non‑appealable judgment in any such action or proceeding shall be conclusive and
may be enforced in other jurisdictions by suit on the judgment or in any other
manner provided by law. Nothing in this Amendment (including this Section 11) or
any other Loan Document shall affect any right that the Administrative Agent,
any Issuing Bank or any Lender may otherwise have to bring any suit, action or
proceeding relating to this Amendment or any other Loan Document against any
Obligor or its properties in the courts of any jurisdiction.


(b)    Each Obligor Party hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Amendment or any other Loan Document in any
court referred to in paragraph (a) of this Section. Each Obligor Party hereby
irrevocably waives, to


11

--------------------------------------------------------------------------------





the fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.


(c)    Each party to this Amendment irrevocably consents to service of process
in the manner provided for notices in Section 11.02 of the Credit Agreement
other than by facsimile. Nothing in this Amendment or any other Loan Document
will affect the right of any party to this Amendment or any other Loan Document
to serve process in any other manner permitted by law. Notwithstanding any other
provision of this Amendment, each foreign Obligor Party hereby irrevocably
designates C T Corporation System, 111 8th Avenue, New York, New York 10011, as
the designee, appointee and agent of such Obligor Party to receive, for and on
behalf of such Obligor Party, service of process in the State of New York in any
suit, action or proceeding arising out of or relating to this Amendment or any
other Loan Document.


(d)    Each Obligor Party agrees that any suit, action or proceeding brought by
any Obligor or any of their respective Subsidiaries relating to this Amendment
or any other Loan Document against the Administrative Agent, any Issuing Bank,
any Lender or any of their respective Affiliates shall be brought exclusively in
the United States District Court for the Southern District of New York (or the
state courts sitting in the Borough of Manhattan in the event the Southern
District of New York lacks subject matter jurisdiction), and any appellate court
from any thereof, unless no such court shall accept jurisdiction.


(e)    The Administrative Agent and each Lender party hereto hereby irrevocably
and unconditionally submits, for itself and its property, to the exclusive
jurisdiction of the United States District Court for the Southern District of
New York (or the state courts sitting in the Borough of Manhattan in the event
the Southern District of New York lacks subject matter jurisdiction), and any
appellate court from any thereof, in any suit, action or proceeding arising out
of or relating to this Amendment or any other Loan Document, or for recognition
or enforcement of any judgment, and each of the parties hereto hereby
irrevocably and unconditionally agrees that all claims in respect of any such
action or proceeding may be heard and determined in such New York State court
or, to the extent permitted by law, in such Federal court. Each of the parties
hereto agrees that a final, non-appealable judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law.


(f)    The Administrative Agent and each Lender party hereto hereby irrevocably
and unconditionally waives, to the fullest extent it may legally and effectively
do so, any objection which it may now or hereafter have to the laying of venue
of any suit, action or proceeding arising out of or relating to this Amendment
or any other Loan Document in any court referred to in paragraph (e) of this
Section. Each of the Administrative Agent and each Lender party hereto hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.


(g)    To the extent that any Obligor Party has or hereafter may acquire any
immunity from jurisdiction of any court or from set-off or any legal process
(whether through service or notice, attachment prior to judgment, attachment in
aid of execution, execution or otherwise) with respect to itself or its
property, such Obligor Party hereby irrevocably waives such immunity in respect
of its obligations under the Loan Documents.




12

--------------------------------------------------------------------------------





Section 13.    Waiver of Jury Trial. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AMENDMENT, THE OTHER LOAN DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED
HEREBY AND THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AMENDMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.


Section 14.    Counterparts; Integration; Effectiveness. This Amendment may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Amendment, the Credit
Agreement, the other Loan Documents and any separate letter agreements with
respect to fees payable to the Administrative Agent constitute the entire
contract among the parties relating to the subject matter hereof and supersede
any and all previous agreements and understandings, oral or written, relating to
the subject matter hereof. This Amendment shall become effective on the
Amendment No. 1 Effective Date, and thereafter shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and
assigns. Delivery of an executed counterpart of a signature page to this
Amendment by facsimile transmission or electronic transmission (in .pdf form)
shall be effective for all purposes as delivery of a manually executed
counterpart of this Amendment.


[Remainder of page intentionally left blank; signature pages follow.]




13

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
above written.


WIL-BERMUDA:
 
 
WEATHERFORD INTERNATIONAL LTD.,
a Bermuda exempted company
 
 
 
 
By:
/s/ Yazid J. Tamimi
Name:
Yazid J. Tamimi
Title:
Vice President



WIL-IRELAND:
 
 
WEATHERFORD INTERNATIONAL PLC,
an Irish public limited company
 
 
 
 
By:
/s/ Bastiaan E. van Houts
Name:
Bastiaan E. van Houts
Title:
Assistant Treasurer











Signature Page to Amendment No. 1 to Amended and Restated Credit Agreement

--------------------------------------------------------------------------------







ADMINISTRATIVE AGENT:
 
 
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent
 
By:
/s/ Jeffrey C. Miller
Name:
Jeffrey C. Miller
Title:
Vice President



Signature Page to Amendment No. 1 to Amended and Restated Credit Agreement

--------------------------------------------------------------------------------







LENDERS:
 
 
JPMORGAN CHASE BANK, N.A.
 
By:
/s/ Jeffrey C. Miller
Name:
Jeffrey C. Miller
Title:
Vice President





Signature Page to Amendment No. 1 to Amended and Restated Credit Agreement

--------------------------------------------------------------------------------





        


CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK
 
 
 
 
By:
/s/ Page Dillehunt
Name:
Page Dillehunt
Title:
Managing Director
 
 
 
 
By:
/s/ Michael Willis
Name:
Michael Willis
Title:
Managing Director



Signature Page to Amendment No. 1 to Amended and Restated Credit Agreement

--------------------------------------------------------------------------------







DEUTSCHE BANK AG NEW YORK BRANCH
 
 
 
 
By:
/s/ Ming K. Chu
Name:
Ming K. Chu
Title:
Director
 
 
 
 
By:
/s/ Virginia Cosenza
Name:
Virginia Cosenza
Title:
Vice President

    


Signature Page to Amendment No. 1 to Amended and Restated Credit Agreement

--------------------------------------------------------------------------------







MORGAN STANLEY BANK, N.A.
 
 
 
 
By:
/s/ Patrick Layton
Name:
Patrick Layton
Title:
Authorized Signatory







Signature Page to Amendment No. 1 to Amended and Restated Credit Agreement

--------------------------------------------------------------------------------







WELLS FARGO BANK, NATIONAL ASSOCIATION
 
 
 
 
By:
/s/ Robert Corder
Name:
Robert Corder
Title:
Director





Signature Page to Amendment No. 1 to Amended and Restated Credit Agreement

--------------------------------------------------------------------------------







CITIBANK, N.A.
 
 
 
 
By:
/s/ Eamon Baqui
Name:
Eamon Baqui
Title:
Vice President



Signature Page to Amendment No. 1 to Amended and Restated Credit Agreement

--------------------------------------------------------------------------------







THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.
 
 
 
 
By:
/s/ Kevin Sparks
Name:
Kevin Sparks
Title:
Director



Signature Page to Amendment No. 1 to Amended and Restated Credit Agreement

--------------------------------------------------------------------------------







SKANDINAVISKA ENSKILDA BANKEN AB (PUBL)
 
 
 
 
By:
/s/ Penny Neville-Park
Name:
Penny Neville-Park
Title:
Authorized Signatory
 
 
 
 
By:
/s/ Duncan Nash
Name:
Duncan Nash
Title:
Authorized Signatory





Signature Page to Amendment No. 1 to Amended and Restated Credit Agreement

--------------------------------------------------------------------------------







THE TORONTO DOMINION BANK, NEW YORK BRANCH
 
 
 
 
By:
/s/ Lexanne Cooper
Name:
Lexanne Cooper
Title:
Authorized Signatory



Signature Page to Amendment No. 1 to Amended and Restated Credit Agreement

--------------------------------------------------------------------------------







HSBC BANK USA, N.A.
 
 
 
 
By:
/s/ John Robinson
Name:
John Robinson
Title:
Managing Director



Signature Page to Amendment No. 1 to Amended and Restated Credit Agreement

--------------------------------------------------------------------------------







ROYAL BANK OF CANADA
 
 
 
 
By:
/s/ Caleb Allen
Name:
Caleb Allen
Title:
Authorized Signatory





Signature Page to Amendment No. 1 to Amended and Restated Credit Agreement

--------------------------------------------------------------------------------









STANDARD CHARTERED BANK
 
 
 
 
By:
/s/ Steven Aloupis
Name:
Steven Aloupis
Title:
Managing Director - Loan Syndications



Signature Page to Amendment No. 1 to Amended and Restated Credit Agreement

--------------------------------------------------------------------------------







BARCLAYS BANK PLC
 
 
 
 
By:
/s/ Evan Moriarty
Name:
Evan Moriarty
Title:
Assistant Vice President











Signature Page to Amendment No. 1 to Amended and Restated Credit Agreement

--------------------------------------------------------------------------------







NORDEA BANK FINLAND PLC, NEW YORK BRANCH
 
 
 
 
By:
/s/ Lars Christian Eriksen
Name:
Lars Christian Eriksen
Title:
Vice President
 
 
 
 
By:
/s/ Gustaf Stael von Holstein
Name:
Gustaf Stael von Holstein
Title:
Head of Risk Management





Signature Page to Amendment No. 1 to Amended and Restated Credit Agreement

--------------------------------------------------------------------------------





UNICREDIT BANK AG, NEW YORK BRANCH
 
 
 
 
By:
/s/ Julien Tizorin
Name:
Julien Tizorin
Title:
Director
 
 
 
 
By:
/s/ Ken Hamilton
Name:
Ken Hamilton
Title:
Managing Director





Signature Page to Amendment No. 1 to Amended and Restated Credit Agreement

--------------------------------------------------------------------------------







BANCO BILBAO VIZCAYA ARGENTARIA, S.A. NEW YORK BRANCH
 
 
 
 
By:
/s/ Brian Crowley
Name:
Brian Crowley
Title:
Managing Director
 
 
 
 
By:
/s/ Cara Younger
Name:
Cara Younger
Title:
Director























Signature Page to Amendment No. 1 to Amended and Restated Credit Agreement